Citation Nr: 1525758	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  The Veteran's decorations include the Combat Infantryman Badge, Bronze Star Medal, and Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2014, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing before the undersigned in September 2014, the Veteran reported that he receives continued care for his PTSD from VA at the McHenry VA Community Based Outpatient Clinic (CBOC) and the North Chicago VA.  He reported that he had an appointment ten days following the hearing.  Review of the claims file reveals VA treatment records from the McHenry, Illinois VA CBOC and the Captain James Lovell Federal Health Care Center (North Chicago) dated through January 2014 have been obtained and associated with the claims file.  Therefore, attempts must be made to obtain and associate with the claims file all VA medical records regarding the Veteran dated since January 2014.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The most recent VA examination evaluating the Veteran's PTSD disability was performed in May 2013.  The Veteran reported continued treatment at VA and indicated that his PTSD has increased in severity since the examination in May 2013.  Therefore, the Board finds that it must remand the claim to obtain a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran, including those from in McHenry, Illinois VA CBOC and the Captain James Lovell Federal Health Care Center (North Chicago), that are dated since January 2014.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the PTSD disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

